Citation Nr: 0329706	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  02-13 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability evaluation for the 
veteran's hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from July 1983 to July 1987.  

In April 2001, the Board of Veterans' Appeals (Board), in 
pertinent part, granted service connection for hypertension.  
In April 2001, the St. Petersburg, Florida, Regional Office 
(RO) effectuated the Board's decision and granted service 
connection for coronary artery disease with hypertension and 
coronary artery bypass graft residuals; assigned a 10 percent 
evaluation for that disability for the period between October 
6, 1998 and July 16, 2000; granted service connection for 
coronary artery disease with coronary artery bypass graft 
residuals; assigned a 10 percent evaluation for that 
disability on and after July 17, 2000; granted service 
connection for hypertension; and assigned a noncompensable 
evaluation for that disability on and after July 17, 2000.  

In September 2001, the RO granted a 30 percent evaluation for 
the veteran's coronary artery disease with hypertension and 
coronary artery bypass graft for the period between October 
6, 1998, and July 16, 2000, and a 30 percent evaluation for 
his coronary artery disease with coronary artery bypass graft 
residuals effective on and after July 17, 2000.  

In an October 17, 2001, written statement, the veteran 
expressed his satisfaction with the 30 percent evaluations 
assigned for his post-operative coronary artery disease and 
wished to continue only his appeal from the denial of a 
compensable evaluation for his hypertension.  In an October 
24, 2001, written statement, the veteran expressly withdrew 
his appeal from the assignment of a noncompensable evaluation 
for his hypertension.  In April 2002, the veteran submitted a 
claim of entitlement to a compensable evaluation for his 
hypertension.  

This matter came before the Board on appeal from an August 
2002 RO decision which denied a compensable evaluation for 
the veteran's hypertension.  In August 2002, the veteran 
submitted a notice of disagreement with the August 2002 RO 
decision.  The veteran has been represented throughout this 
appeal by the American Legion.  

The veteran may have submitted informal claims of entitlement 
to service connection for a chronic psychiatric disorder to 
include depression and anxiety secondary to his service-
connected hypertension and heart disorder; compensation under 
the provisions of 38 U.S.C.A. § 1151 (West 2002) for a memory 
disorder to include impaired memory, a cognitive disorder, a 
hiatal hernia, acid reflux, irritable bowel syndrome, a 
chronic headache disorder, a chronic psychiatric disorder to 
include depression and anxiety, a chronic pain disorder, a 
rib disorder, a cervical spine disorder, a thoracic spine 
disorder, and a lumbar spine disorder; and an increased 
disability evaluation for his coronary artery disease with 
coronary artery bypass graft residuals.  It appears that the 
RO has not had an opportunity to act upon the claims.  Absent 
an adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issues.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the Department of Veterans Affairs (VA) 
fails to consider threshold jurisdictional issues during the 
claim adjudication process.  Furthermore, this Veterans Law 
Judge cannot have jurisdiction of the issues.  38 C.F.R. 
§ 19.13 (2003).  The United States Court of Appeals for 
Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2003).  


REMAND

Initially, the Board observes that the veteran's October 2001 
written statements expressly withdrew his appeal from the 
RO's April 2001 rating decision.  In April 2002, the veteran 
submitted a new claim of entitlement to a compensable 
evaluation for his hypertension.  In its August 2002 
supplemental statement of the case, the RO erroneously 
determined that the veteran's appeal from its April 2001 
rating decision was still pending.  Given these facts, the 
Board finds that the August 2002 supplemental statement of 
the case and the veteran's subsequent August 2002 Appeal to 
the Board (VA Form 9) may be reasonably construed as an 
effective denial of the veteran's April 2002 claim, and a 
valid notice of disagreement with that decision, 
respectively.  The RO has not issued a statement of the case 
(SOC) or a supplemental statement of the case (SSOC) that 
addresses either its August 2002 rating decision or the 
veteran's August 2002 notice of disagreement.  The Court has 
directed that where a veteran has submitted a timely notice 
of disagreement with an adverse decision and the RO has not 
subsequently issued a SOC addressing the issue, the Board 
should remand the issue to the RO for issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

The statutes and regulations governing the adjudication of 
claims for VA benefits have recently been amended.  The 
amended statutes direct that, upon receipt of a complete or 
substantially complete application, the VA shall notify the 
veteran of any information and any medical or lay evidence 
not previously provided to the VA that is necessary to 
substantiate his claims.  The VA shall make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claims.  Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  The veteran's 
claim have not been considered under the amended statutes and 
regulations.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has recently invalidated 
the regulations which empowered the Board to issue written 
notification of the VCAA to veterans.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003).  

Additionally, the Federal Circuit has recently invalidated 
the thirty-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (2003) as being inconsistent with 38 U.S.C.A. 
§ 5103(b)(1) (West 2002).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  The Federal Circuit found 
that the thirty-day period provided in § 3.159(b)(1) in which 
to respond to a VCCA notice to be misleading and detrimental 
to claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
the RO must take this opportunity to inform the veteran that 
a period of one full year may be taken to respond to a VCAA 
notice notwithstanding any previously provided information.  

A February 1999 Social Security Administration (SSA) award 
letter conveys that the veteran has been awarded SSA 
disability benefits.  The evidence considered by the SSA in 
granting the veteran's award is not of record.  The Court has 
clarified that the VA's duty to assist the veteran includes 
an obligation to obtain the records from the SSA.  Masors v. 
Derwinski, 2 Vet. App. 181, 187-188 (1992).  

An August 2001 VA treatment entry states that the veteran 
reported receiving private medical treatment for his 
cardiovascular disabilities.  Clinical documentation of the 
cited treatment is not of record.  In reviewing a similar 
factual scenario, the Court has held that the VA should 
obtain all relevant VA and private treatment records which 
could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The veteran was last afforded a VA examination for 
compensation purposes in July 2001.  The Court has held that 
the VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Accordingly, this case is REMANDED for the following 
action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) are fully met.  

2.  The RO should then contact the 
veteran and request that he provide 
information as to all treatment of his 
hypertension after March 2001 including 
the names and addresses of all health 
care providers.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

3.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his hypertension.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.   
Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

4.  The RO should issue a SOC to the 
veteran and his accredited representative 
which addresses the issue of the 
veteran's entitlement to a compensable 
evaluation for his hypertension.  The 
veteran and his accredited representative 
should be given the opportunity to 
respond to the SOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).


